 

Exhibit 10.41

CVS CORPORATION

--------------------------------------------------------------------------------

Employment Agreement for Larry Merlo

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


 

CVS CORPORATION

--------------------------------------------------------------------------------

Employment Agreement for Larry Merlo

--------------------------------------------------------------------------------

 

 

 

Page

1.

 

Definitions

 

1

2.

 

Term of Employment

 

2

3.

 

Position, Duties and Responsibilities

 

2

4.

 

Base Salary

 

3

5.

 

Annual Incentive Awards

 

3

6.

 

Long-Term Stock Incentive Programs

 

3

7.

 

Employee Benefit Programs

 

3

8.

 

Disability

 

4

9.

 

Reimbursement of Business and Other Expenses

 

5

10.

 

Termination of Employment

 

5

11

 

Confidentiality; Cooperation with Regard to Litigation; Non-disparagement

 

14

12.

 

Non-competition

 

16

13.

 

Non-solicitation

 

17

14.

 

Remedies

 

17

15.

 

Resolution of Disputes

 

17

16.

 

Indemnification

 

18

17.

 

Excise Tax Gross-Up

 

19

18.

 

Effect of Agreement on Other Benefits

 

20

19.

 

Assignability; Binding Nature

 

21

20.

 

Representation

 

21

21.

 

Entire Agreement

 

21

22.

 

Amendment or Waiver

 

21

23.

 

Severability

 

21

24.

 

Survivorship

 

22

25.

 

Beneficiaries/References

 

22

26.

 

Governing Law/Jurisdiction

 

22

27.

 

Notices

 

23

28.

 

Headings

 

23

29.

 

Counterparts

 

23

 

2


--------------------------------------------------------------------------------


EMPLOYMENT AGREEMENT

AGREEMENT, made and entered into as of the 4th day of December, 1996 by and
between  CVS Corporation, a Delaware corporation (together with its successors
and assigns, the “Company”), and Larry Merlo (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ the Executive pursuant to an agreement
embodying the terms of such employment (this “Agreement”) and the Executive
desires to enter into this Agreement and to accept such employment, subject to
the terms and provisions of this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

1 .                                    Definitions.

(a)                                  “Approved Early Retirement” shall have the
meaning set forth in Section 10(f) below.

(b)                                 “Base Salary” shall have the meaning set
forth in Section 4 below.

(c)                                  “Board” shall have the meaning set forth in
Section 3(a) below.

(d)                                 “Cause” shall have the meaning set forth in
Section 10(b) below.

(e)                                  “Change in Control” shall have the meaning
set forth in Section 10(c) below.

(f)                                    “Committee” shall have the meaning set
forth in Section 4 below.

(g)                                 “Confidential Information” shall have the
meaning set forth in Section 11(c) below.

(h)                                 “Constructive Termination Without Cause”
shall have the meaning set forth in Section 10(c) below.

(i)                                     “Effective Date” shall have the meaning
set forth in Section 2(a) below.

(j)                                     “Normal Retirement” shall have the
meaning set forth in Section 10(f) below.

(k)                                  “Original Term of Employment” shall have
the meaning set forth in Section  2(a) below.

(l)                                     “Renewal Term” shall have the meaning
set forth in Section 2(a) below.

(m)                               “Restriction Period” shall have the meaning
set forth in Section 12(b) below.

1


--------------------------------------------------------------------------------


 

(n)                                 “Severance Period” shall have the meaning
set forth in Section 10(c)(ii) below, except as provided otherwise in Section
10(e) below.

(o)                                 “Subsidiary” shall have the meaning set
forth in Section 11(d) below.

(p)                                 “Term of Employment” shall have the meaning
set forth in Section 2(a) below.

(q)                                 “Termination Without Cause” shall have the
meaning set forth in Section 10(c) below.

2.             Term of Employment.

(a)           The term of the Executive’s employment under this Agreement shall
commence on the date of this Agreement (the “Effective Date”) and end on the
third anniversary of such date (the “Original Term of Employment”), unless
terminated earlier in accordance herewith.  The Original Term of Employment
shall be automatically renewed for successive one-year terms (the “Renewal
Terms”) unless at least 180 days prior to the expiration of the Original Term of
Employment or any Renewal Term, either Party notifies the other Party in writing
that he or it is electing to terminate this Agreement at the expiration of the
then current Term of Employment.  “Term of Employment” shall mean the Original
Term of Employment and all Renewal Terms.  If a Change in Control shall have
occurred during the Term of Employment, notwithstanding any other provision of
this Section 2(a), the Term of Employment shall not expire earlier than two
years after such Change in Control.

(b)           Notwithstanding anything in this Agreement to the contrary, at
least one year prior to the expiration of the Original Term of Employment, upon
the written request of the Company or the Executive, the Parties shall meet to
discuss this Agreement and may agree in writing to modify any of the terms of
this Agreement.

3.             Position, Duties and Responsibilities.

(a)           Generally.  Executive shall serve as a senior officer of the
Company.  Executive shall have and perform such duties, responsibilities, and
authorities as shall be specified by the Company from time to time and as are
customary for a senior officer of a publicly held corporation of the size, type,
and nature of the Company as they may exist from time to time and as are
consistent with such position and status.  Executive shall devote substantially
all of his business time and attention (except for periods of vacation or
absence due to illness), and his best efforts, abilities, experience, and talent
to his position and the businesses of the Company.

(b)           Other Activities.  Anything herein to the contrary
notwithstanding, nothing in this Agreement shall preclude the Executive from (i)
serving on the boards of directors of a reasonable number of other corporations
or the boards of a reasonable number of trade associations and/or charitable
organizations, (ii) engaging in charitable activities and community affairs, and
(iii) managing his personal investments and affairs, provided that such
activities do not materially interfere with the proper performance of his duties
and responsibilities under this Agreement.

(c)           Place of Employment. Executive’s principal place of employment
shall be the corporate offices of the Company.

2


--------------------------------------------------------------------------------


 

4.             Base Salary.

The Executive shall be paid an annualized salary (“Base Salary”), payable in
accordance with the regular payroll practices of the Company, of not less than
$275,000, subject to review for increase at the discretion of the Compensation
Committee (the “Committee”) of the Company’s Board of Directors (the “Board”).

5.             Annual Incentive Awards.

The Executive shall participate in the Company’s annual incentive compensation
plan with a target annual incentive award opportunity of no less than 50% of
Base Salary.  Payment of annual incentive awards shall be made at the same time
that other senior-level executives receive their incentive awards.

6.             Long-Term Incentive Programs.

The Executive shall be eligible to participate in the Company’s long-term
incentive compensation programs (including stock options and stock grants).

7.             Employee Benefit Programs.

(a)           General Benefits.  During the Term of Employment, the Executive
shall be entitled to participate in such employee pension and welfare benefit
plans and programs of the Company as are made available to the Company’s
senior-level executives or to its employees generally, as such plans or programs
may be in effect from time to time, including, without limitation, health,
medical, dental, long-term disability, travel accident and life insurance plans.

(b)           Deferral of Compensation.  The Company shall implement deferral
arrangements, reasonably acceptable to Executive and the Company, permitting
Executive to elect to defer receipt, pursuant to written deferral election terms
and forms (the “Deferral Election Forms”), of all or a specified portion of (i)
his annual Base Salary and annual incentive compensation under Sections 4 and 5,
(ii) long term incentive compensation under Section 6 and (iii) shares acquired
upon exercise of options to purchase Company common stock that are acquired in
an exercise in which Executive pays the exercise price by the surrender of
previously acquired shares, to the extent of the net additional shares otherwise
issuable to Executive in such exercise; provided, however, that such deferrals
shall not reduce Executive’s total cash compensation in any calendar year below
the sum of (i) the FICA maximum taxable wage base plus (ii) the amount needed,
on an after-tax basis, to enable Executive to pay the 1.45% Medicare tax imposed
on his wages in excess of such FICA maximum taxable wage base.

In accordance with such duly executed Deferral Election Forms, the Company shall
credit to a bookkeeping account (the “Deferred Compensation Account”) maintained
for Executive on the respective payment date or dates, amounts equal to the
compensation subject to deferral, such credits to be denominated in cash if the
compensation would have been paid in cash but for the deferral or in shares if
the compensation would have been paid in shares but for the deferral.  An amount
of cash equal in value to all cash-denominated amounts credited to Executive’s
account and a number of shares of Company common stock equal to the number of
shares credited to Executive’s account pursuant to this Section 7(b) shall be
transferred as soon as practicable following such crediting by the Company to,
and shall be held and invested by, an independent

3


--------------------------------------------------------------------------------


 

trustee selected by the Company and reasonably acceptable to Executive (a
“Trustee”) pursuant to a “rabbi trust” established by the Company in connection
with such deferral arrangement and as to which the Trustee shall make
investments based on Executive’s investment objectives (including possible
investment in publicly traded stocks and bonds, mutual funds, and insurance
vehicles).  Thereafter, Executive’s deferral accounts will be valued by
reference to the value of the assets of the “rabbi trust”.  The Company shall
pay all costs of administration or maintenance of the deferral arrangement,
without deduction or reimbursement from the assets of the “rabbi trust.”

Except as otherwise provided under Section 10, in the event of Executive’s
termination of employment with the Company or as otherwise determined by the
Committee in the event of hardship on the part of Executive, upon such date(s)
or event(s) set forth in the Deferral Election Forms (including forms filed
after deferral but before settlement in which Executive may elect to further
defer settlement), the Company shall promptly pay to Executive cash equal to the
value of the assets then credited to Executive’s deferral accounts, less
applicable withholding taxes, and such distribution shall be deemed to fully
settle such accounts; provided, however, that the Company may instead settle
such accounts by directing the Trustee to distribute Company common stock and/or
other assets of the “rabbi trust.” The Company and Executive agree that
compensation deferred pursuant to this Section 7(b) shall be fully vested and
nonforfeitable; however, Executive acknowledges that his rights to the deferred
compensation provided for in this Section 7(b) shall be no greater than those of
a general unsecured creditor of the Company, and that such rights may not be
pledged, collateralized, encumbered, hypothecated, or liable for or subject to
any lien, obligation, or liability of Executive, or be assignable or
transferable by Executive, otherwise than by will or the laws of descent and
distribution, provided that Executive may designate one or more beneficiaries to
receive any payment of such amounts in the event of his death.

8.             Disability.

(a)           During the Term of Employment, as well as during the Severance
Period, the Executive shall be entitled to disability coverage as described in
this Section 8(a).  In the event the Executive becomes disabled, as that term is
defined under the Company’s Long-Term Disability Plan, the Executive shall be
entitled to receive pursuant to the Company’s Long-Term Disability Plan or
otherwise, and in place of his Base Salary, an amount equal to 60% of his Base
Salary, at the annual rate in effect on the commencement date of his eligibility
for the Company’s long-term disability benefits (“Commencement Date”) for a
period beginning on the Commencement Date and ending with the earlier to occur
of (A) the Executive’s attainment of age 65 or (B) the Executive’s commencement
of retirement benefits from the Company in accordance with Section 10(f) below. 
If (i) the Executive ceases to be disabled during the Term of Employment (as
determined in accordance with the terms of the Long-Term Disability Plan), (ii)
his position or another senior executive position is then vacant and (iii) the
Company requests in writing that he resume such position, he may elect to resume
such position by written notice to the Company within 15 days after the Company
delivers its request.  If he resumes such position, he shall thereafter be
entitled to his Base Salary at the annual rate in effect on the Commencement
Date and, for the year he resumes his position, a pro rata annual incentive
award.  If he ceases to be disabled during the Term of Employment and does not
resume his position in accordance with the preceding sentence, he shall be
treated as if he voluntarily terminated his employment pursuant to Section 10(d)
as of the date the Executive ceases to be disabled.  If the Executive is not
offered his position or another senior executive position after he ceases to be
disabled during the Term of Employment, he shall be treated as if his employment
was terminated Without Cause pursuant to Section 10(c) as of the date the
Executive ceases to be disabled ; provided, however, that if a Change in Control
shall have

4


--------------------------------------------------------------------------------


 

occurred during the period of the Executive’s disability, he shall be treated as
if his employment was terminated Without Cause following a Change in Control
pursuant to Section 10(e) as of the date the Executive ceases to be disabled.

(b)           The Executive shall be entitled to a pro rata annual incentive
award for the year in which the Commencement Date occurs based on 50% of Base
Salary paid to him during such year prior to the Commencement Date, payable in a
lump sum not later than 15 days after the Commencement Date.  The Executive
shall not be entitled to any annual incentive award with respect to the period
following the Commencement Date.  If the Executive recommences his position in
accordance with Section 8(a), he shall be entitled to a pro rata annual
incentive award for the year he resumes such position and shall thereafter be
entitled to annual incentive awards in accordance with Section 5 hereof.

(c)           During the period the Executive is receiving disability benefits
pursuant to Section 8(a) above, he shall continue to be treated as an employee
for purposes of all employee benefits and entitlements in which he was
participating on the Commencement Date, including without limitation, the
benefits and entitlements referred to in Sections 6 and 7 above, except that the
Executive shall not be entitled to receive any annual salary increases or any
new long-term incentive plan grants following the Commencement Date.

9.             Reimbursement of Business and Other Expenses.

The Executive is authorized to incur reasonable expenses in carrying out his
duties and responsibilities under this Agreement, and the Company shall promptly
reimburse him for all business expenses incurred in connection therewith,
subject to documentation in accordance with the Company’s policy.  During the
Term of Employment, the Company shall reimburse the Executive, upon demand, for
out-of-pocket expenses incurred in connection with personal financial and tax
planning up to a maximum of $15,000 per annum.  The Company shall pay or
reimburse the Executive for the expenses (including, without limitation,
reasonable attorneys’ fees and expenses) incurred by him in conjunction with
preparation and negotiation of this Agreement and any related documents up to a
maximum of $10,000.

10.           Termination of Employment.

(a)           Termination Due to Death.  In the event the Executive’s employment
with the Company is terminated due to his death, his estate or his
beneficiaries, as the case may be, shall be entitled to and their sole remedies
under this Agreement shall be:

(i)                                     Base Salary through the date of death,
which shall be paid in a cash lump sum not later than 15 days following the
Executive’s death;

(ii)                                  pro rata annual incentive award for the
year in which the Executive’s death occurs assuming that the Executive would
have received an award equal to 50% of Base Salary for such year, which shall be
payable in a cash lump sum promptly (but in no event later than 15 days) after
his death;

(iii)                               elimination of all restrictions on any
restricted or deferred stock awards outstanding at the time of his death (other
than awards

5


--------------------------------------------------------------------------------


 

under the Company’s Partnership Equity Program, which shall be governed by the
terms of such awards);

(iv)                              immediate vesting of all outstanding stock
options and the right to exercise such stock options for a period of one year
following death  or for the remainder of the exercise period, if less (other
than awards under the Company’s Partnership Equity Program, which shall be
governed by the terms of such awards);

(v)                                 the balance of any incentive awards earned
as of December 31 of the prior year (but not yet paid), which shall be paid in a
cash lump sum not later than 15 days following the Executive’s death;

(vi)                              settlement of all deferred compensation
arrangements in accordance with any then applicable deferred compensation plan
or election form; and

(vii)                           other or additional benefits then due or earned
in accordance with applicable plans and programs of the Company.

(b)           Termination by the Company for Cause.

(i)                                     “Cause” shall mean:

(A)                              the Executive’s willful and material breach of
Sections 11, 12 or 13 of this Agreement;

(B)                                the Executive is convicted of a felony
involving moral turpitude; or

(C)                                the Executive engages in conduct that
constitutes willful gross neglect or willful gross misconduct in carrying out
his duties under this Agreement, resulting, in either case, in material harm to
the financial condition or reputation of the Company.

For purposes of this Agreement, an act or failure to act on Executive’s part
shall be considered “willful” if it was done or omitted to be done by him not in
good faith, and shall not include any act or failure to act resulting from any
incapacity of Executive.

(ii)                                  A termination for Cause shall not take
effect unless the provisions of this paragraph (ii) are complied with.  The
Executive shall be given written notice by the Company of its intention to
terminate him for Cause, such notice (A) to state in detail the particular act
or acts or failure or failures to act that constitute the grounds on which the
proposed termination for Cause is based and (B) to be given within 90 days of
the Company’s learning of such act or acts or failure or failures to act.  The
Executive shall have 20 days after the date that such written notice has been
given to him in which to cure such conduct, to the extent such cure is
possible.  If he fails to cure such

6


--------------------------------------------------------------------------------


 

conduct, the Executive shall then be entitled to a hearing before the Committee
of the Board at which the Executive is entitled to appear.  Such hearing shall
be held within 25 days of such notice to the Executive, provided he requests
such hearing within 10 days of the written notice from the Company of the
intention to terminate him for Cause.  If, within five days following such
hearing, the Executive is furnished written notice by the Board confirming that,
in its judgment, grounds for Cause on the basis of the original notice exist, he
shall thereupon be terminated for Cause.

(iii)                               In the event the Company terminates the
Executive’s employment for Cause, he shall be entitled to and his sole remedies
under this Agreement shall be:

(A)                              Base Salary through the date of the termination
of his employment for Cause, which shall be paid in a cash lump sum not later
than 15 days following the Executive’s termination of employment;

(B)                                any incentive awards earned as of December 31
of the prior year (but not yet paid), which shall be paid in a cash lump sum not
later than 15 days following the Executive’s termination of employment;

(C)                                settlement of all deferred compensation
arrangements in accordance with  any then applicable deferred compensation plan
or election form; and

(D)                               other or additional benefits then due or
earned in accordance with applicable plans or programs of the Company.

(c)           Termination Without Cause or Constructive Termination Without
Cause Prior to Change in Control.  In the event the Executive’s employment with
the Company is terminated without Cause (which termination shall be effective as
of the date specified by the Company in a written notice to the Executive),
other than due to death, or in the event there is a Constructive Termination
Without Cause (as defined below), in either case prior to a Change in Control
(as defined below) the Executive shall be entitled to and his sole remedies
under this Agreement shall be:

(i)                                     Base Salary through the date of
termination of the Executive’s employment, which shall be paid in a cash lump
sum not later than 15 days following the Executive’s termination of employment;

(ii)                                  Base Salary, at the annualized rate in
effect on the date of termination of the Executive’s employment (or in the event
a reduction in Base Salary is a basis for a Constructive Termination Without
Cause, then the Base Salary in effect immediately prior to such reduction), for
a period of 24 months (the “Severance Period”);

 

7


--------------------------------------------------------------------------------


 

(iii)                               pro rata annual incentive award for the year
in which termination occurs equal to 50% of Base Salary (determined in
accordance with Section 10(c)(ii) above) for such year, payable in a cash lump
sum promptly (but in no event later than 15 days) following termination;

(iv)                              an amount equal to 50% of Base Salary
(determined in accordance with Section 10(c)(ii) above) multiplied by two,
payable in equal monthly payments over the Severance Period;

(v)                                 elimination of all restrictions on any
restricted or deferred stock awards outstanding at the time of termination of
employment (other than awards under the Company’s Partnership Equity Program,
which shall be governed by the terms of such awards);

(vi)                              any outstanding stock options which are
unvested shall vest and the Executive shall have the right to exercise any
vested stock options during the Severance Period or for the remainder of the
exercise period, if less (other than awards under the Company’s Partnership
Equity Program, which shall be governed by the terms of such awards);

(vii)                           the balance of any incentive awards earned as of
December 31 of the prior year (but not yet paid), which shall be paid in a cash
lump sum not later than 15 days following the Executive’s termination of
employment;

(viii)                        settlement of all deferred compensation
arrangements in accordance with any then applicable deferred compensation plan
or election form;

(ix)                                continued participation in all medical,
health and life insurance plans at the same benefit level at which he was
participating on the date of the termination of his employment until the earlier
of:

(A)                              the end of the Severance Period; or

(B)                                the date, or dates, he receives equivalent
coverage and benefits under the plans and programs of a subsequent employer
(such coverage and benefits to be determined on a coverage-by-coverage, or
benefit-by-benefit, basis); provided that (1) if the Executive is precluded from
continuing his participation in any employee benefit plan or program as provided
in this clause (ix) of this Section 10(c), he shall receive cash payments equal
on an after-tax basis to the cost to him of obtaining the benefits provided
under the plan or program in which he is unable to participate for the period
specified in this clause (ix) of this Section 10(c), (2) such cost shall be
deemed to be the lowest reasonable cost that would be incurred by the Executive
in obtaining

8


--------------------------------------------------------------------------------


 

such benefit himself on an individual basis, and (3) payment of such amounts
shall be made quarterly in advance; and

(x)                                   other or additional benefits then due or
earned in accordance with applicable plans and programs of the Company.

“Termination Without Cause” shall mean the Executive’s employment is terminated
by the Company for any reason other than Cause (as defined in Section 10(b)) or
due to death.

                                “Constructive Termination Without Cause” shall
mean a termination of the Executive’s employment at his initiative as provided
in this Section 10(c) following the occurrence, without the Executive’s written
consent, of one or more of the following events (except as a result of a prior
termination):

(A)                              an assignment of any duties to Executive which
are inconsistent with his status as a senior officer of the Company;

(B)                                a decrease in Executive’s annual Base Salary
or target annual incentive award opportunity below 50% of Base Salary;

(C)                                any other failure by the Company to perform
any material obligation under, or breach by the Company of any material
provision of, this Agreement that is not cured within 30 days; or

(D)                               any failure to secure the agreement of any
successor corporation or other entity to the Company to fully assume the
Company’s obligations under this Agreement.

In addition, following a Change in Control, “Constructive Termination Without
Cause” shall also mean a termination of the Executive’s employment at his
initiative as provided in this Section 10(c) following the occurrence, without
the Executive’s written consent, of (i) a relocation of his principal place of
employment outside a 35-mile radius of his principal place of employment as in
effect immediately prior to such Change in Control or (ii) a material diminution
or change, adverse to Executive, in Executive’s positions, titles, offices,
status, rank, nature of responsibility, or authority within the Company, as in
effect immediately prior to such Change in Control, or a removal of Executive
from or any failure to elect or re-elect, or as the case may be, nominate
Executive to any such positions or offices.

A “Change in Control” shall be deemed to have occurred if:

(i)                                     any Person (other than the Company, any
trustee or other fiduciary holding securities under any employee benefit plan of
the Company, or any company owned, directly or indirectly, by the stockholders
of the Company immediately prior to the occurrence with respect to which the
evaluation is being made in substantially the same proportions as their
ownership of the common stock of the Company) becomes the Beneficial Owner
(except that a

9


--------------------------------------------------------------------------------


 

Person shall be deemed to be the Beneficial Owner of all shares that any such
Person has the right to acquire pursuant to any agreement or arrangement or upon
exercise of conversion rights, warrants or options or otherwise, without regard
to the sixty day period referred to in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company or any Significant
Subsidiary (as defined below), representing 25% or more of the combined voting
power of the Company’s or such subsidiary’s then outstanding securities;

(ii)                                  during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board, and
any new director (other than a director designated by a person who has entered
into an agreement with the Company to effect a transaction described in clause
(i), (iii), or (iv) of this paragraph) whose election by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved but excluding for this purpose any such new
director whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of an individual,
corporation, partnership, group, associate or other entity or Person other than
the Board, cease for any reason to constitute at least a majority of the Board;

(iii)                               the consummation of a merger or
consolidation of the Company or any subsidiary owning directly or indirectly all
or substantially all of the consolidated assets of the Company (a “Significant
Subsidiary”) with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company or a Significant Subsidiary
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or resulting entity) more than 50% of the combined voting power of the
surviving or resulting entity outstanding immediately after such merger or
consolidation;

(iv)                              the stockholders of the Company approve a plan
or agreement for the sale or disposition of all or substantially all of the
consolidated assets of the Company (other than such a sale or disposition
immediately after which such assets will be owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company immediately prior to such sale or
disposition) in which case the Board shall determine the effective date of the
Change in Control resulting therefrom; or

10


--------------------------------------------------------------------------------


 

(v)                                 any other event occurs which the Board
determines, in its discretion, would materially alter the structure of the
Company or its ownership.

For purposes of this definition:

(A)                              The term “Beneficial Owner” shall have the
meaning ascribed to such term in Rule 13d-3 under the Exchange Act (including
any successor to such Rule).

(B)                                The term “Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time, or any successor act
thereto.

(C)                                The term “Person” shall have the meaning
ascribed to such term in Section 3(a)(9) of the Exchange Act and used in
Sections 13(d) and 14(d) thereof, including “group” as defined in Section 13(d)
thereof.

(d)           Voluntary Termination.  In the event of a termination of
employment by the Executive on his own initiative after delivery of 10 business
days advance written notice, other than a termination due to death, a
Constructive Termination Without Cause, or Approved Early Retirement or Normal
Retirement pursuant to Section 10(f) below, the Executive shall have the same
entitlements as provided in Section 10(b)(iii) above for a termination for
Cause, provided that at the Company’s election, furnished in writing to the
Executive within 15 days following such notice of termination, the Company shall
in addition pay the Executive 50% of his Base Salary for a period of 18 months
following such termination in exchange for the Executive not engaging in
competition with the Company or any Subsidiary as set forth in Section 12(a)
below.  Notwithstanding any implication to the contrary, the Executive shall not
have the right to terminate his employment with the Company during the Term of
Employment except in the event of a Constructive Termination Without Cause,
Approved Early Retirement, or Normal Retirement, and any voluntary termination
of employment during the Term of Employment in violation of this Agreement shall
be considered a material breach.

(e)           Termination Without Cause; Constructive Termination Without Cause
or Voluntary Termination  Following Change in Control.  In the event the
Executive’s employment with the Company is terminated by the Company without
Cause (which termination shall be effective as of the date specified by the
Company in a written notice to the Executive), other than due to death, or in
the event there is a Constructive Termination Without Cause (as defined above),
in either case within two years following a Change in Control (as defined
above), the Executive shall be entitled to and his sole remedies under this
Agreement shall be:

(i)                                     Base Salary through the date of
termination of the Executive’s employment, which shall be paid in a cash lump
sum not later than 15 days following the Executive’s termination of employment;

(ii)                                  an amount equal to three times the
Executive’s Base Salary, at the annualized rate in effect on the date of
termination of the Executive’s employment (or in the event a reduction in Base
Salary is a basis for a Constructive Termination Without Cause, then the

11


--------------------------------------------------------------------------------


 

Base Salary in effect immediately prior to such reduction), payable in a cash
lump sum promptly (but in no event later than 15 days) following the Executive’s
termination of employment;

(iii)                               pro rata annual incentive award for the year
in which termination occurs assuming that the Executive would have received an
award equal to 50% of Base Salary (determined in accordance with Section
10(e)(ii) above) for such year, payable in a cash lump sum promptly (but in no
event later than 15 days) following the Executive’s termination of employment;

(iv)                              an amount equal to 50% of such Base Salary
(determined in accordance with Section 10(e)(ii) above) multiplied by three,
payable in a cash lump sum promptly (but in no event later than 15 days)
following the Executive’s termination of employment;

(v)                                 elimination of all restrictions on any
restricted or deferred stock awards outstanding at the time of termination of
employment (other than awards under the Company’s Partnership Equity Program,
which shall be governed by the terms of such awards);

(vi)                              immediate vesting of all outstanding stock
options and the right to exercise such stock options during the Severance Period
or for the remainder of the exercise period, if less (other than awards under
the Company’s Partnership Equity Program, which shall be governed by the terms
of such awards);

(vii)                           the balance of any incentive awards earned as of
December 31 of the prior year (but not yet paid), which shall be paid in a
single lump sum not later than 15 days following the Executive’s termination of
employment;

(viii)                        immediate vesting of the Executive’s accrued
benefits under any supplemental retirement benefit plan (“SERP”) maintained by
the Company, with payment of such benefits to be made in accordance with the
terms and conditions of the SERP;

(ix)                                settlement of all deferred compensation
arrangements in accordance with  any then applicable deferred compensation plan
or election form;

(x)                                   continued participation in all medical,
health and life insurance plans at the same benefit level at which he was
participating on the date of termination of his employment until the earlier of:

(A)                              the end of the Severance Period; or

(B)                                the date, or dates, he receives equivalent
coverage and benefits under the plans and programs of a subsequent employer
(such coverage and benefits to be determined on

12


--------------------------------------------------------------------------------


 

a coverage-by-coverage, or benefit-by-benefit, basis); provided that (1) if the
Executive is precluded from continuing his participation in any employee benefit
plan or program as provided in this clause (x) of this Section 10(e), he shall
receive cash payments equal on an after-tax basis to the cost to him of
obtaining the benefits provided under the plan or program in which he is unable
to participate for the period specified in this clause (x) of this Section
10(e),  (2) such cost shall be deemed to be the lowest reasonable cost that
would be incurred by the Executive in obtaining such benefit himself on an
individual basis, and (3) payment of such amounts shall be made quarterly in
advance; and

(xi)                                other or additional benefits then due or
earned in accordance with applicable plans and programs of the Company.

For purposes of any termination pursuant to this Section 10(e), the term
“Severance Period” shall mean the period of 36 months following the termination
of the Executive’s employment.

(f)            Approved Early Retirement or Normal Retirement.  Upon the 
Executive’s Approved Early Retirement or Normal Retirement (each as defined
below), the Executive shall be entitled to and his sole remedies under this
Agreement shall be:

(i)                                     Base Salary through the date of
termination of the Executive’s employment, which shall be paid in a cash lump
sum not later than 15 days following the Executive’s termination of employment;

(ii)                                  pro rata cash portion of annual incentive
award for the year in which termination occurs, based on performance valuation
at the end of such year and payable in a cash lump sum promptly (but in no event
later than 15 days) thereafter;

(iii)                               elimination of all restrictions on any
restricted stock awards outstanding at the time of the Executive’s termination
of employment;

(iv)                              continued vesting (as if the Executive
remained employed by the Company) of any deferred stock awards outstanding at
the time of his termination of employment (other than awards under the Company’s
Partnership Equity Program, which shall be governed by the terms of such
awards);

(v)                                 continued vesting of all outstanding stock
options and the right to exercise such stock options for a period of one year
following the later of the date the options are fully vested or the Executive’s
termination of employment or for the remainder of the exercise period, if less
(other than awards under the Company’s Partnership Equity Program, which shall
be governed by the terms of such awards);  provided, however, that options
granted pursuant to the

13


--------------------------------------------------------------------------------


 

Company’s 1987 Stock Option Plan shall in no event be exercisable after three
years following termination of employment;

(vi)                              the balance of any incentive awards earned as
of December 31 of the prior year (but not yet paid), which shall be paid in a
single lump sum not later than 15 days following the Executive’s termination of
employment;

(vii)                           settlement of all deferred compensation
arrangements in accordance with any then applicable deferred compensation plan
or election form; and

(viii)                        other or additional benefits then due or earned in
accordance with applicable plans and programs of the Company.

“Approved Early Retirement” shall mean the Executive’s voluntary termination of
employment with the Company at or after attaining age 55 but prior to attaining
age 60, if such termination is approved in advance by the Committee.

“Normal Retirement” shall mean the Executive’s voluntary termination of
employment with the Company at or after attaining age 60.

(g)           No Mitigation; No Offset.  In the event of any termination of
employment, the Executive shall be under no obligation to seek other employment;
amounts due the Executive under this Agreement shall not be offset by any
remuneration attributable to any subsequent employment that he may obtain.

(h)           Nature of Payments.  Any amounts due under this Section 10 are in
the nature of severance payments considered to be reasonable by the Company and
are not in the nature of a penalty.

(i)            Exclusivity of Severance Payments.  Upon termination of the
Executive’s employment during the Term of Employment, he shall not be entitled
to any severance payments or severance benefits from the Company or any payments
by the Company on account of any claim by him of wrongful termination, including
claims under any federal, state or local human and civil rights or labor laws,
other than the payments and benefits provided in this Section 10.

(j)            Release of Employment Claims.  The Executive agrees, as a
condition to receipt of the termination payments and benefits provided for in
this Section 10, that he will execute a release agreement, in a form reasonably
satisfactory to the Company, releasing any and all claims arising out of the
Executive’s employment (other than enforcement of this Agreement, the
Executive’s rights under any of the Company’s incentive compensation and
employee benefit plans and programs to which he is entitled under this
Agreement, and any claim for any tort for personal injury not arising out of or
related to his termination of employment).

11.           Confidentiality; Cooperation with Regard to Litigation;
Non-disparagement.

(a)           During the Term of Employment and thereafter, the Executive shall
not, without the prior written consent of the Company, disclose to anyone
(except in good faith in the ordinary course of business to a person who will be
advised by the Executive to keep such

14


--------------------------------------------------------------------------------


information confidential) or make use of any Confidential Information except in
the performance of his duties hereunder or when required to do so by legal
process, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) that requires him to divulge, disclose or make accessible
such information.  In the event that the Executive is so ordered, he shall give
prompt written notice to the Company in order to allow the Company the
opportunity to object to or otherwise resist such order.

(b)           During the Term of Employment and thereafter, Executive shall not
disclose the existence or contents of this Agreement beyond what is disclosed in
the proxy statement or documents filed with the government unless and to the
extent such disclosure is required by law, by a governmental agency, or in a
document required by law to be filed with a governmental agency or in connection
with enforcement of his rights under this Agreement.  In the event that
disclosure is so required, the Executive shall give prompt written notice to the
Company in order to allow the Company the opportunity to object to or otherwise
resist such requirement.  This restriction shall not apply to such disclosure by
him to members of his immediate family, his tax, legal or financial advisors,
any lender, or tax authorities, or to potential future employers to the extent
necessary, each of whom shall be advised not to disclose such information.

(c)           “Confidential Information” shall mean all information concerning
the business of the Company or any Subsidiary relating to any of their products,
product development, trade secrets, customers, suppliers, finances, and business
plans and strategies. Excluded from the definition of Confidential Information
is information (i) that is or becomes part of the public domain, other than
through the breach of this Agreement by the Executive or (ii) regarding the
Company’s business or industry properly acquired by the Executive in the course
of his career as an executive in the Company’s industry and independent of the
Executive’s employment by the Company.  For this purpose, information known or
available generally within the trade or industry of the Company or any
Subsidiary shall be deemed to be known or available to the public.

(d)           “Subsidiary” shall mean any corporation controlled directly or
indirectly by the Company.

(e)           The Executive agrees to cooperate with the Company, during the
Term of Employment and thereafter (including following the Executive’s
termination of employment for any reason), by making himself reasonably
available to testify on behalf of the Company or any Subsidiary in any action,
suit, or proceeding, whether civil, criminal, administrative, or investigative,
and to assist the Company, or any Subsidiary, in any such action, suit, or
proceeding, by providing information and meeting and consulting with the Board
or its representatives or counsel, or representatives or counsel to the Company,
or any Subsidiary as reasonably requested; provided, however, that the same does
not materially interfere with his then current professional activities.  The
Company agrees to reimburse the Executive, on an after-tax basis, for all
expenses actually incurred in connection with his provision of testimony or
assistance.

(f)            The Executive agrees that, during the Term of Employment and
thereafter (including following the Executive’s termination of employment for
any reason) he will not make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Company or any
Subsidiary or their respective officers, directors, employees, advisors,
businesses or reputations.

15


--------------------------------------------------------------------------------


 

The Company agrees that, during the Term of Employment and thereafter (including
following the Executive’s termination of employment for any reason), the Company
will not make statements or representations, or otherwise communicate, directly
or indirectly, in writing, orally, or otherwise, or take any action which may,
directly or indirectly, disparage the Executive or his business or reputation. 
Notwithstanding the foregoing, nothing in this Agreement shall preclude either
the Executive or the Company from making truthful statements or disclosures that
are required by applicable law, regulation or legal process.

12.           Non-competition.

(a)           During the Restriction Period (as defined in Section 12(b) below),
the Executive shall not engage in Competition with the Company or any
Subsidiary.  “Competition” shall mean engaging in any activity, except as
provided below, for a Competitor of the Company or any Subsidiary, whether as an
employee, consultant, principal, agent, officer, director, partner, shareholder
(except as a less than one percent shareholder of a publicly traded company) or
otherwise.  A “Competitor” shall mean any corporation or other entity or other
entity engaged in the retail drug pharmacy chain store business, any corporation
or other entity whose principal business is mail order pharmacy benefits
management, or any corporation or other entity in a joint venture relationship
(directly or indirectly) with the Company, including without limitation Eckerd
Corporation, Revco D.S. Inc., Rite Aid Corporation and Walgreen Company or their
successors.  If the Executive commences employment or becomes a consultant,
principal, agent, officer, director, partner, or shareholder of any entity that
is not a Competitor at the time the Executive initially becomes employed or
becomes a consultant, principal, agent, officer, director, partner, or
shareholder of the entity, future activities of such entity shall not result in
a violation of this provision unless (x) such activities were contemplated by
the Executive at the time the Executive initially became employed or becomes a
consultant, principal, agent, officer, director, partner, or shareholder of the
entity or (y) the Executive commences directly or indirectly overseeing or
managing the activities of  an entity which becomes a Competitor during the
Restriction Period, which activities are competitive with the activities of the
Company or Subsidiary.  The Executive shall not be deemed indirectly overseeing
or managing the activities of such Competitor which are competitive with the
activities of the Company or Subsidiary so long as he does not regularly
participate in discussions with regard to the conduct of the competing business.

(b)           For the purposes of this Section 12, “Restriction Period” shall
mean the period beginning with the Effective Date and ending with:

(i)                                     in the case of a termination of the
Executive’s employment without Cause or a Constructive Termination Without
Cause, in either case prior to a Change in Control, the earlier of (1) 24 months
after such termination and (2) the occurrence of a Change in Control;

(ii)                                  in the case of a termination of the
Executive’s employment for Cause, the earlier of (1) 24 months after such
termination and (2) the occurrence of a Change in Control;

(iii)                               in the case of a voluntary termination of
the Executive’s employment pursuant to Section 10(d) above followed by the
Company’s election to pay the Executive (and subject to the payment of) 50% of
his Base Salary, as provided in Section 10(d)

16


--------------------------------------------------------------------------------


 

above, the earlier of (1) 18 months after such termination and (2) the
occurrence of a Change in Control;

(iv)                              in the case of a voluntary termination of the
Executive’s employment pursuant to Section 10(d) above which is not followed by
the Company’s election to pay the Executive such 50% of Base Salary, the date of
such termination;

(v)                               in the case of Approved Early Retirement or
Normal Retirement pursuant to Section 10(f) above, the remainder of the Term of
Employment; or

(vi)                              in the case of a termination of the
Executive’s employment without Cause or a Constructive Termination Without
Cause, in either case following a Change in Control, immediately upon such
termination of employment.

13.           Non-solicitation.

During the period beginning with the Effective Date and ending 18 months
following the termination of the Executive’s employment, the Executive shall not
induce employees of the Company or any Subsidiary to terminate their employment,
nor shall the Executive solicit or encourage any of the Company’s or any
Subsidiary’s non-retail customers, or any corporation or other entity in a joint
venture relationship (directly or indirectly) with the Company or any
Subsidiary, to terminate or diminish their relationship with the Company or any
Subsidiary or to violate any agreement with any of them.  During such period,
the Executive shall not hire, either directly or through any employee, agent or
representative, any employee of the Company or any Subsidiary or any person who
was employed by the Company or any Subsidiary within 180 days of such hiring.

14.           Remedies.

If the Executive breaches any of the provisions contained in Sections 11, 12 or
13 above, the Company (a) subject to Section 15, shall have the right to
immediately terminate all payments and benefits due under this Agreement and (b)
shall have the right to seek injunctive relief.  The Executive acknowledges that
such a breach of Sections 11,12 or 13 would cause irreparable injury and that
money damages would not provide an adequate remedy for the Company; provided,
however, the foregoing shall not prevent the Executive from contesting the
issuance of any such injunction on the ground that no violation or threatened
violation of Section 11, 12 or 13 has occurred.

15.           Resolution of Disputes.

Any controversy or claim arising out of or relating to this Agreement or any
breach or asserted breach hereof or questioning the validity and binding effect
hereof arising under or in connection with this Agreement, other than seeking
injunctive relief under Section 14, shall be resolved by binding arbitration, to
be held at an office closest to the Company’s principal offices in accordance
with the rules and procedures of the American Arbitration Association.  Judgment
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.  Pending the resolution of any arbitration or court
proceeding, the Company shall continue

17


--------------------------------------------------------------------------------


 

payment of all amounts and benefits due the Executive under this Agreement.  All
costs and expenses of any arbitration or court proceeding (including fees and
disbursements of counsel) shall be borne by the respective party incurring such
costs and expenses, but the Company shall reimburse the Executive for such
reasonable costs and expenses in the event he substantially prevails in such
arbitration or court proceeding.  Notwithstanding the foregoing, following a
Change in Control all reasonable costs and expenses (including fees and
disbursements of counsel) incurred by the Executive pursuant to this Section 15
shall be paid on behalf of or reimbursed to the Executive promptly by the
Company; provided, however, that no reimbursement shall be made of such expenses
if and to the extent the arbitrator(s) determine(s) that any of the Executive’s
litigation assertions or defenses were in bad faith or frivolous.

16.           Indemnification.

(a)           Company Indemnity.  The Company agrees that if the Executive is
made a party, or is threatened to be made a party, to any action, suit or
proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that he is or was a director, officer or
employee of the Company or any Subsidiary or is or was serving at the request of
the Company or any Subsidiary as a director, officer, member, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of such Proceeding is the Executive’s alleged action in an official
capacity while serving as a director, officer, member, employee or agent, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent legally permitted or authorized by the Company’s certificate of
incorporation or bylaws or resolutions of the Company’s Board or, if greater, by
the laws of the State of Delaware against all cost, expense, liability and loss
(including, without limitation, attorney’s fees, judgments, fines, ERISA excise
taxes or penalties and amounts paid or to be paid in settlement) reasonably
incurred or suffered by the Executive in connection therewith, and such
indemnification shall continue as to the Executive even if he has ceased to be a
director, member, officer, employee or agent of the Company or other entity and
shall inure to the benefit of the Executive’s heirs, executors and
administrators.  The Company shall advance to the Executive all reasonable costs
and expenses  to be incurred by him in connection with a Proceeding within 20
days after receipt by the Company of a written request for such advance.  Such
request shall include an undertaking by the Executive to repay the amount of
such advance if it shall ultimately be determined that he is not entitled to be
indemnified against such costs and expenses.  The provisions of this Section
16(a) shall not be deemed exclusive of any other rights of indemnification to
which the Executive may be entitled or which may be granted to him, and it shall
be in addition to any rights of indemnification to which he may be entitled
under any policy of insurance.

(b)           No Presumption Regarding Standard of Conduct.  Neither the failure
of the Company (including its Board, independent legal counsel or stockholders)
to have made a determination prior to the commencement of any proceeding
concerning payment of amounts claimed by the Executive under Section 16(a) above
that indemnification of the Executive is proper because he has met the
applicable standard of conduct, nor a determination by the Company (including
its Board, independent legal counsel or stockholders) that the Executive has not
met such applicable standard of conduct, shall create a presumption that the
Executive has not met the applicable standard of conduct.

(c)           Liability Insurance.  The Company agrees to continue and maintain
a directors and officers’ liability insurance policy covering the Executive to
the extent the Company provides such coverage for its other executive officers.

 

18


--------------------------------------------------------------------------------


17.           Excise Tax Gross-Up.

If the Executive becomes entitled to one or more payments (with a “payment”
including, without limitation, the vesting of an option or other non-cash
benefit or property), whether pursuant to the terms of this Agreement or any
other plan, arrangement, or agreement with the Company or any affiliated company
(the “Total Payments”), which are or become subject to the tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or
any similar tax that may hereafter be imposed) (the “Excise Tax”), the Company
shall pay to the Executive at the time specified below an additional amount (the
“Gross-up Payment”) (which shall include, without limitation, reimbursement for
any penalties and interest that may accrue in respect of such Excise Tax) such
that the net amount retained by the Executive, after reduction for any Excise
Tax (including any penalties or interest thereon) on the Total Payments and any
federal, state and local income or employment tax and Excise Tax on the Gross-up
Payment provided for by this Section 17, but before reduction for any federal,
state, or local income or employment tax on the Total Payments, shall be equal
to the sum of (a) the Total Payments, and (b) an amount equal to the product of
any deductions disallowed for federal, state, or local income tax purposes
because of the inclusion of the Gross-up Payment in the Executive’s adjusted
gross income multiplied by the highest applicable marginal rate of federal,
state, or local income taxation, respectively, for the calendar year in which
the Gross-up Payment is to be made.  For purposes of determining whether any of
the Total Payments will be subject to the Excise Tax and the amount of such
Excise Tax:

(i)                                     The Total Payments shall be treated as
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, and
all “excess parachute payments” within the meaning of Section 280G(b)(1) of the
Code shall be treated as subject to the Excise Tax, unless, and except to the
extent that, in the written opinion of independent compensation consultants,
counsel or auditors of nationally recognized standing (“Independent Advisors”)
selected by the Company and reasonably acceptable to the Executive, the Total
Payments (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code in excess of the base amount within the meaning of
Section 280G(b)(3) of the Code or are otherwise not subject to the Excise Tax;

(ii)                                  The amount of the Total Payments which
shall be treated as subject to the Excise Tax shall be equal to the lesser of
(A) the total amount of the Total Payments or (B) the total amount of excess
parachute payments within the meaning of Section 280G(b)(1) of the Code (after
applying clause (i) above); and

(iii)                               The value of any non-cash benefits or any
deferred payment or benefit shall be determined by the Independent Advisors in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

For purposes of determining the amount of the Gross-up Payment, the Executive
shall be deemed (A) to pay federal income taxes at the highest marginal rate of
federal income taxation for the calendar year in which the Gross-up Payment is
to be made; (B) to pay any applicable state and local income taxes at the
highest marginal rate of taxation for the calendar

19


--------------------------------------------------------------------------------


 

year in which the Gross-up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes if paid in such year (determined without regard to limitations on
deductions based upon the amount of the Executive’s adjusted gross income); and
(C) to have otherwise allowable deductions for federal, state, and local income
tax purposes at least equal to those disallowed because of the inclusion of the
Gross-up Payment in the Executive’s adjusted gross income.  In the event that
the Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time the Gross-up Payment is made, the Executive shall
repay to the Company at the time that the amount of such reduction in Excise Tax
is finally determined (but, if previously paid to the taxing authorities, not
prior to the time the amount of such reduction is refunded to the Executive or
otherwise realized as a benefit by the Executive) the portion of the Gross-up
Payment that would not have been paid if such Excise Tax had been applied in
initially calculating the Gross-up Payment, plus interest on the amount of such
repayment at the rate provided in Section 1274(b)(2)(B) of the Code.  In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder at the time the Gross-up Payment is made (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-up Payment), the Company shall make an additional Gross-up Payment in
respect of such excess (plus any interest and penalties payable with respect to
such excess) at the time that the amount of such excess is finally determined.

The Gross-up Payment provided for above shall be paid on the 30th day (or such
earlier date as the Excise Tax becomes due and payable to the taxing
authorities) after it has been determined that the Total Payments (or any
portion thereof) are subject to the Excise Tax; provided, however, that if the
amount of such Gross-up Payment or portion thereof cannot be finally determined
on or before such day, the Company shall pay to the Executive on such day an
estimate, as determined by the Independent Advisors, of the minimum amount of
such payments and shall pay the remainder of such payments (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code), as soon as
the amount thereof can be determined.  In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to the Executive, payable on
the fifth day after demand by the Company (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code).  If more than one Gross-up
Payment is made, the amount of each Gross-up Payment shall be computed so as not
to duplicate any prior Gross-up Payment.  The Company shall have the right to
control all proceedings with the Internal Revenue Service that may arise in
connection with the determination and assessment of any Excise Tax and, at its
sole option, the Company may pursue or forego any and all administrative
appeals, proceedings, hearings, and conferences with any taxing authority in
respect of such Excise Tax (including any interest or penalties thereon);
provided, however, that the Company’s control over any such proceedings shall be
limited to issues with respect to which a Gross-up Payment would be payable
hereunder, and the Executive shall be entitled to settle or contest any other
issue raised by the Internal Revenue Service or any other taxing authority.  The
Executive shall cooperate with the Company in any proceedings relating to the
determination and assessment of any Excise Tax and shall not take any position
or action that would materially increase the amount of any Gross-Up Payment
hereunder.

18.           Effect of Agreement on Other Benefits.

Except as specifically provided in this Agreement, the existence of this
Agreement shall not be interpreted to preclude, prohibit or restrict the
Executive’s participation in any other employee benefit or other plans or
programs in which he currently participates.

20


--------------------------------------------------------------------------------


 

19.           Assignability; Binding Nature.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and permitted
assigns.  No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred in connection with the sale or transfer of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law.  The Company further agrees that, in the event of a sale or
transfer of assets as described in the preceding sentence, it shall take
whatever action it legally can in order to cause such assignee or transferee to
expressly assume the liabilities, obligations and duties of the Company
hereunder.  No rights or obligations of the Executive under this Agreement may
be assigned or transferred by the Executive other than his rights to
compensation and benefits, which may be transferred only by will or operation of
law, except as provided in Section 25 below.

20.           Representation.

The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization.

21.           Entire Agreement.

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and, as of the Effective Date,
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the Parties with respect thereto,
including, without limitation, the Income Continuation Policy for Select Senior
Executives of CVS Corporation.

22.           Amendment or Waiver.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the
Company.  Except as set forth herein, no delay or omission to exercise any
right, power or remedy accruing to any Party shall impair any such right, power
or remedy or shall be construed to be a waiver of or an acquiescence to any
breach hereof.  No waiver by either Party of any breach by the other Party of
any condition or provision contained in this Agreement to be performed by such
other Party shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or any prior or subsequent time.  Any waiver must be in
writing and signed by the Executive or an authorized officer of the Company, as
the case may be.

                23.           Severability.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.

21


--------------------------------------------------------------------------------


 

24.           Survivorship.

The respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment to the extent necessary to the
intended preservation of such rights and obligations.

25.           Beneficiaries/References.

The Executive shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder following the Executive’s death by
giving the Company written notice thereof.  In the event of the Executive’s
death or a judicial determination of his incompetence, reference in this
Agreement to the Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.

26.           Governing Law/Jurisdiction.

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of Rhode Island without reference to principles of conflict of
laws.  Subject to Section 15, the Company and the Executive hereby consent to
the jurisdiction of any or all of the following courts for purposes of resolving
any dispute under this Agreement: (i) the United States District Court for Rhode
Island or (ii) any of the courts of the State of Rhode Island.  The Company and
the Executive further agree that any service of process or notice requirements
in any such proceeding shall be satisfied if the rules of such court relating
thereto have been substantially satisfied.  The Company and the Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which it
or he may now or hereafter have to such jurisdiction and any defense of
inconvenient forum.

22


--------------------------------------------------------------------------------


 

27.           Notices.

Any notice given to a Party shall be in writing and shall be deemed to have been
given when delivered personally or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the Party concerned at the
address indicated below or to such changed address as such Party may
subsequently give such notice of:

If to the Company:

CVS Corporation

 

 

One CVS Drive

 

 

Woonsocket, Rhode Island 02895

 

 

Attention: Secretary

 

 

 

 

If to the Executive:

Mr. Larry Merlo

 

 

3 Clauson Court Road

 

 

East Greenwich, RI 02818

 

28.           Headings.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

29.           Counterparts.

This Agreement may be executed in two or more counterparts.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

CVS CORPORATION

 

 

 

By:

 

 

Name: Stanley P. Goldstein

 

Title: Chairman of the Board and C.E.O.

 

 

 

 

 

 

 

LARRY MERLO

 

23


--------------------------------------------------------------------------------